TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00191-CV




                                       In the Matter of K.D.W.




                   FROM THE COUNTY COURT AT LAW NO. 1, HAYS COUNTY
                  NO. 2733, HONORABLE HOWARD WARNER, JUDGE PRESIDING




                 Appellant, a juvenile, has filed an unopposed motion to dismiss her appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.2(a)(2).




                                                Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: May 2, 2002

Do Not Publish